785 F.2d 309
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES DAVID MORROW, Plaintiff-Appellant,v.SCOTT BASSMAN, JOHN LAUER, Defendants-Appellees.
85-3158
United States Court of Appeals, Sixth Circuit.
1/31/86
ORDER

1
BEFORE:  KENNEDY, CONTIE, Circuit Judges and GIBSON, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, plaintiff having declined to submit an informal brief as requested by the Court, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this action brought under 42 U.S.C. Sec. 1983, plaintiff seeks monetary and injunctive relief in connection with the alleged improper denial by defendants of certain entitlements, namely, participation in the food stamp and Aid for Dependent Children programs.  The district court granted defendants' motions for summary judgment and plaintiff appeals.  On appeal, plaintiff has filed a motion for in forma pauperis status.


4
Upon consideration, we find no error.  We have examined the record and hold that the district court has correct in finding that the equal protection claim was without merit and that the due process claim must be rejected for noncompliance with pleading requirements set forth in Vicory v. Walton, 721 F.2d 1062, 1065-66 (6th Cir. 1983), cert. denied, 105 S. Ct. 125 (1984).  For these reasons, and for the reasons set forth in the district court decision, we affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit, it is ORDERED that the motion for in forma pauperis status is granted and that the final order of the district court be and it is hereby affirmed.



*
 The Honorable Benjamin F. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation